                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

                                            :
JULIAN PARRILLA PEREZ;                      :
CARLA RIVERA CRUZ; and                      :
ADY RASHID RODRIGUEZ PEREZ,                 :
                    Plaintiffs,             :
                                            :
                     v.                     :                 No. 5:18-cv-00997
                                            :
POLICE OFFICER VEGA;                        :
POLICE OFFICER GINGRASSO;                   :
POLICE OFFICER JOHN DOES 1-8; and           :
CITY OF READING,                            :
                  Defendants.               :
                                            :

                                         ORDER

        AND NOW, this 5th day of March, 2019, upon consideration of Plaintiffs’ Amended
Complaint, ECF No. 9; Defendants’ Partial Motion to Dismiss, ECF No. 11; Plaintiffs’
Response, ECF No. 13; and Defendants’ Reply, ECF No. 14, and for the reasons set forth in the
accompanying Opinion, IT IS ORDERED THAT:
        1.    Defendants’ Partial Motion to Dismiss, ECF No. 11, is GRANTED in Part and
DENIED in Part.
        2.    Counts II, III, IV, V-1, and VII of the Amended Complaint are DISMISSED with
prejudice, however Plaintiffs are granted leave to file a second Amended Complaint with
respect to Count V-2 and the claim for section 1983 selective enforcement on or before March
26, 2019. 1


                                            BY THE COURT:




                                            /s/ Joseph F. Leeson, Jr.
                                            JOSEPH F. LEESON, JR.
                                            United States District Judge

1
     The Court does not grant leave to amend Counts II, III, IV, V-1, and VII because
amendment to those Counts would be futile.

                                             1
                                          030419
